HOUGH, Circuit Judge
(dissenting in part). In the result reached by Judge WARD I concur, and with the opinion I agree, except in so far as it bases the modification of injunction order on a lack of “power to stay the United States attorney” from instituting any and every criminal proceeding under any constitutional statute.
The matter is one of degree, not of kind or power. A prosecuting officer’s threatened act may be so preposterously unlawful (though not unconstitutional) as to justify the intervention of equity.
Injunction is always against human action, and no logical difference, either as to wrong or remedy, can be pointed out between unconstitutional human action and similar action without color of law therefor.
The wrong here complained of, however, was and is that of the Internal Revenue Department of the Treasury. Under laws in force long before 1918, every brewer (practically) brewed on sufferance of the commissioner. As July 1, 1919, approached that official threatened to refuse the licenses and stamps, without which brewing is absolutely illicit, ánd subjects the brewer to confiscatory proceedings and penalties of extreme severity. The plain intent was to enforce a strained construction of the act of November 21, 1918, by preventing brewers from complying with pre-existing and unrepealed law.
So far as I can now see, the injunction against the collector stops that plan, and I regard the relief obtained below against the United States attorney as in effect preventing that official from asking at the hands of a grand jury indictments for offenses created only by the act of November 21st itself.
*543Such possible indictments would not involve preliminary seizure of plant and tools, and they should be left to their course at common law, except under circumstances of extreme necessity, not here shown. This dissent, then, is limited to the reason assigned for a result to which I agree.